Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-13-00524-CV

               IN THE INTEREST OF J.N.M., N.I.M., G.L.M., and H.Y.M., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02633
                             Honorable Richard Garcia, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 18, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother, Melissa R., appeals the trial court’s judgment terminating her parental

rights to her children, J.N.M., N.I.M., G.L.M., and H.Y.M. The Texas Department of Family and

Protective Services (“the Department”) moved to have appellant’s parental rights terminated on a

variety of grounds. See TEX. FAM. CODE ANN. §§ 161.001(1)(A)-(F), (K), (N)-(Q); 161.003(a)

(West 2008 & Supp. 2012). After a bench trial, the trial court found appellant’s parental rights

should be terminated because she failed to comply with the provision of a court order that

established the actions necessary for her to obtain the return of her children. See TEX. FAM. CODE




1
 The Honorable Barbara Nellermoe is the presiding judge of the 45th Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Richard Garcia.
                                                                                     04-13-00524-CV


ANN. § 161.001(1)(O). The trial court also determined termination would be in the best interests

of the children. Id. § 161.001(2).

       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her

right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                                -2-